DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POPESCU-STANESTI (US 2005/0253560).
	Regarding claim 15, POPESCU-STANESTI discloses an apparatus for charging a battery (108, Fig. 2), the apparatus comprising: 
 	a first switching means (212, Figs. 2 and 3; 318, Fig. 3) for isolating the battery from a load (110, Fig. 2) based on a determination to initiate a relatively faster charging of the battery (¶ 0020, 0025: the high power supply is able to provide a “relatively faster charging”, wherein when the connection of the high power supply is detected, a relatively faster charging will be initiated within the broadest reasonable interpretation of the claim language), the first switching means disposed between an input node of the battery (107) and an input node of the load (109; as shown in Fig. 2, 212 is connected between nodes 109 and 107), wherein the isolation of the battery from the load occurs before the initiation of the relatively faster charging (¶ 0049: a presence indication signal at node 203 may cause the signal at node 211 to block power path C 212; ¶ 0030: In response to one or more of these inputs, charger controller circuitry 206 may be capable of generating charging control signal (at node 209) which may operate to couple a rechargeable battery to at least one available power supply); and 
 	a first charging means (210, Figs. 2 and 4) for the relatively faster charging of the battery through the input node of the battery (¶ 0035), while the load is being powered through the input node of the load (¶ 0025, 0055-0056).
	Regarding claim 19, POPESCU-STANESTI discloses the load is powered using the first charging means (¶ 0034-0035: battery provides power to load, and the battery receives energy from the first charging means).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over POPESCU-STANESTI as applied to claims 15 and 19 above, and further in view of HE (US 2015/0035369).
 	Regarding claim 20, POPESCU-STANESTI discloses the apparatus as applied to claim 19 but fails to disclose a second switching means as recited. HE discloses a second switching means (MN2, 122, Fig. 3) for enabling the relatively faster charging of the battery using the first charging means (e.g., 121, Fig. 3) while the load is also powered using the first charging means (¶ 0042, 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the second switching means as recited in order to allow the load to work more efficiently (HE, ¶ 0018, 0056).
 	Regarding claim 21, POPESCU-STANESTI as modified by HE teaches the apparatus as applied to claim 20 but fails to disclose the second switching means couples a first output of the first charging means to the input node of the battery, and wherein first switching means decouples a second output of the first charging means from the input node of the battery, the second output coupled to the input node of the load to provide power to the load. HE discloses the second switching means couples a first output of the first charging means to the input node of the battery (as shown in Fig. 3, there are two outputs from charging means 121, one output provided to MN2, and another output provided to MP2), and wherein first switching means (15/MP3) decouples a second output of the first charging means from the input node of the battery (¶ 0057, 0062, 0064), the second output coupled to the input node of the load to provide power to the load (via MP2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first and second switching means as recited in order to allow the load to work more efficiently (HE, ¶ 0018, 0056).
Allowable Subject Matter
Claims 1-3, 5-10, 11-13, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art teaches a system for charging a battery as described in the office action with mail date 8/26/2021 but fails to disclose “the second charging source has a charge rate slower than the first charging source” and “the switch is configured to switch from the second charging source to the first charging source for charging the battery” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claims 2, 3, 5-10, and 22, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 11, the prior art teaches a method for charging a battery as described in the office action with mail date 8/26/2021 but fails to disclose “charging the battery using a first charging source coupled to the input node of the battery while the load is being powered through the input node of the load via a second charging source having a charge rate slower than the first charging source” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claims 12-13, these claims are dependent from claim 11 and are therefore allowable for the same reasons as independent claim 11.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. 
 	In response to arguments that primary reference POPESCU-STANESTI does not disclose the limitations “a first switching means for isolating the battery from a load based on a determination to initiate a relatively faster charging of the battery” and “the isolation of the battery from the load occurs before initiation of the relatively faster charging”, it is respectfully submitted that determining the availability of the power supplies reads on the limitation of “determination to initiate a relatively faster charging” within the broadest reasonable interpretation, and the blocking of the power path C 212 based on the availability of the power supplies (i.e., before the charging process is started as disclosed in ¶ 0030) reads on the limitation of “isolation of the battery from the load …before initiation of the relatively faster charging”. Applicant does not convincingly argue against this interpretation of POPSECU-STANESTI. The rejection of claim 15 is therefore maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 13, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859